By the’ Court,

Nelson, J.
The service of the alternative writ in vacation on the judges was a good service. 4 Cowem 73, 403, and no objection is perceived to the judges complying with the requisition of the writ, by signing the bill of exceptions, although not together, if satisfied that the bill was correctly made up, as they probably were, it having been before them in open court, and they having refused to sign it merely because they considered it presented out of season. On that point they had received the advice of this court, and therefore properly complied with it. The motion is denied.
*539CASES ARGUED AND DETERMINED IN THE COURT FOR THE CORRECTION OF ERRORS OP THE STATE OF MW-YORK DURING THE YEAR 1831.